DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/22/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of hydroxypropyl cellulose as specific steric stability polymer, sodium lauryl sulfate as specific electronic stability compound and mannitol as redispersibility excipient. Claims 1, 3-12, 17-18 and 22-24 read on the elected species and are under examination. 
	Claims 1, 3-12, 17-18 and 22-24 are pending and under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, 17-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US8663658) in view of Kaushik et al. (US20150025080), Badat (US5209825), Zhou et al. (US20130171223) and Bao et al. (CN104434807).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Park et al.  teaches a solid dispersion in which revaprazan particles are surface-modified with a watersoluble polymer, a water-soluble saccharide, a surfactant, or a mixture thereof and a process for preparing the same (abstract). In one embodiment, the water-soluble polymer is hydroxypropyl cellulose; the water-soluble saccharide is mannitol; the surfactant is  sodium lauryl sulfate, (column 4, line 23-60). The particle size is not limited and may be about 50um or less, and the amount of the water-soluble polymer, water-soluble saccharide, or surfactant which is contained in the solid 
revaprazan and one of a water-soluble polymer, a water-soluble saccharide, a surfactant, and a mixture thereof in water to obtain a suspension; and drying the suspension (column 6, line 10-15). In the process for preparing the solid dispersion, the drying can be performed using any conventional drying methods known in the pharmaceutical field, such as spray-drying, freeze-drying, or vacuum drying. Preferably, the drying can be performed by spray-drying. The spray-drying can be performed using any conventional methods with a fluid bed granulator or a spray-dryer (column 6, line 36-44). In one embodiment, the revaprazan-containing solid dispersions show crystalline forms covered with surface modifying Materials (column 14, line 13-16).
	Kaushik et al. processes for the preparation of amorphous form of sitagliptin dihydrogen phosphate. It also provides a solid dispersion of sitagliptin dihydrogen phosphate, including in the amorphous form, and processes for its preparation (abstract). Combining sitagliptin dihydrogen phosphate with one or more pharmaceutically acceptable carriers may include adding, dissolving, slurrying, stirring or a combination thereof in a solvent at a temperature of about 25° C. to reflux temperature. Step b) of isolating the solid dispersion of sitagliptin dihydrogen phosphate involves spray drying, lyophilization, agitated thin film drying or melt extrusion. Isolating a solid dispersion of sitagliptin dihydrogen phosphate by agitated thin film drying involves feeding the solution obtained in step a) to an agitated thin film dryer. The solvent is subsequently removed from the solution by agitated thin film drying by heating 
	Badat teaches A distillation process for the preparation of purified concentrated BDO (abstract). The distillation is carried out by high shear thin film evaporator at 168C under 45 torr with residue water less than 0.007% (column 3, line 25-55; column 5, line 20-30),
Zhou et al. teaches A pharmaceutical or cosmetic composition, comprising a substantially poorly water-soluble pharmaceutical active ingredient; and a nanoporous folic acid material, wherein the active pharmaceutical ingredient is incorporated inside the nanoporous channels of the particles (abstract). The particle size of said nanoporous materials is in the range between 50 nm to 100um, and in one embodiment the drug is revaprazan (claims 1, 7,10).
Bao et al. teaches A paclitaxel homologous solid dispersion nanoparticle comprises poloxamer carrier that forms nanoparticle with zinc salt as auxiliary carrier. The paclitaxel content is 4.5-20 wt.% and the nano particle has particle size distribution of 50-250 nm (abstract).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Park et al.  is that Park et al.   do not expressly teach particle size and thin film evaporator as well as its operating parameter. This deficiency in Park et al.  is cured by the teachings of Kaushik et al., Badat, Zhou et al. and Bao et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park et al., as suggested by Kaushik et al., Badat, Zhou et al. and Bao et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have particle size from about 0.1 to 30um (0.1 to 5um or 0.1 to 0.25um) because this is optimization under prior art condition. MPEP 2144.05. Since Park et al. teaches particle size is not limited and may be about 50um or less, under guidance from Zhou et al. teaching nanoporous materials comprising revaprazan in the range between 50 nm to 100um, Bao et al. teaching a paclitaxel homologous solid dispersion nanoparticle having particle size distribution of 50-250 nm (0.05 um to 0.25um), it is obvious for one of ordinary skill in the art to have particle size from about 0.1 to 30um (0.1 to 5um or 0.1 to 0.25um and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to choose thin film evaporator to remove solvent from solid dispersion suspension because this is simple substitution of one known drying process for another to obtain predict results. NPEP 
One of ordinary skill in the art would have been motivated to have thin film evaporator at temperature about 50-100°C and vacuum 10 mbar to 75 mbar because this is optimization under prior art condition. MPEP 2144.05. Under condition from Kaushik et al. teaching about 35°C for thin film evaporator, Badat teaching high shear thin film evaporator at 168°C under 45 torr (60 mbar) with residue water less than 0.007%, it is obvious for one of ordinary skill in the art to have thin film evaporator at temperature about 50-100°C and vacuum 10 mbar to 75 mbar to have residue water less than 0.5% with reasonable expectation of success.
Regarding “for less than 10 min” and “less than 5 min” in claim 1 and 3,  and shear rate exceeding 4000s-1 as well as Reynolds Number above 200,000 in claim 1, these are all adjustable parameter when operating thin film evaporator, and it is advantage to have as short period of time in thin film evaporator to avoid degradation during solvent removing, thus, one artisan in the art would have been motivated to adjust and optimize those operating parameter by routing experimentation to have shear rate exceeding 4000s-1 as well as Reynolds Number above 200,000 to have less than 0.5% of solvent residue in less than 10min or 5 min and produce instant claimed invention with reasonable expectation of success. MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the absence of evidence to show criticality of claimed range, shear rate exceeding 4000s-1 and Reynolds Number above 200,000 are obvious through routing experimentation.
Regarding claim 1, Park et al. teaches a suspension that reads on slurry.
Regarding claim 6-7, Park et al. teaches crystalline, and since amorphous is alternative to crystalline, and under guidance from Kaushik et al. teaching solid dispersion comprising amorphous, it is obvious for one artisan in the art to prepare solid dispersion comprising amorphous.
Regarding claims 22-23, Park et al. teaches the amount of the water-soluble polymer, water-soluble saccharide, or surfactant which is contained in the solid dispersion according to the present invention may be adjusted considering properties of a solid dispersion to be prepared, for example, from 20-200 parts base on 100 parts by weight of revaprazan. Thus, when all three ingredients are 100 parts for 100 parts of active ingredient, the amount of active ingredient is 50%.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that The Park reference is directed to a solid dispersion comprising the drug revaprazan and comprises the use of spray drying to make the dispersion. Park does not teach the use of thin-film evaporation, and neither teaches nor suggests the particle size distribution of the instant claims and relies on the other references to provide for the deficiencies of Park. The Examiner asserts that the teachings of Kaushik and Badat teach using thin-film evaporation (TFE). Both references are lacking in their teachings. Kaushik teaches using TFE in general but every single example of Kaushik uses spray drying. Kaushik does not provide any guidance as to the temperature and vacuum to be used in a TFE process and one cannot extrapolate the TFE conditions of the present invention from the exemplary spray drying examples provided by Kaushik. Badat teaches TFE but the only example of TFE provided uses a temperature of 168°C at 60 mbar. This teaching, alone or in combination with Kaushik and Park would not suggest or motivate the skilled artisan to arrive at the TFE conditions of the presently amended claims (50-100 °C at from 10-75 mbar). The Examiner further asserts that the time of less than 10 minutes,

In response to this argument: This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the above 103 rejections, Kaushik et al. teaching about 35°C for thin film evaporator, Badat teaching high shear thin film evaporator at 168°C under 45 torr (60 mbar) with residue water less than 0.007%. Thus, prior art teaches about 35°C to 168°C for high shear thin film evaporator, encompassing with claimed range of about 50-100°C, MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access  

/JIANFENG SONG/Primary Examiner, Art Unit 1613